DETAILED ACTION
1	This action is responsive to the amendment filed on May 16, 2022.
2	The terminal disclaimer filed on May 16, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. Pending Application No. 17/254,826, has been reviewed and is accepted. The terminal disclaimer has been recorded.
3	Claims 1-8, 10-18 and 21-23 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
4	The following is an examiner’s statement of reasons for allowance:
The closest prior art of record (US 2016/0158125 A1) teaches a product for oxidative coloring and/or lightening keratin fibers comprising preparation (a) and preparation (b), wherein the preparation (a) comprises water  (see page, 16, paragraph, 0330, preparation (a)), acrylate/C10-C30 alkyl acrylate cross-polymer (see page 8, paragraph, 0188) in the amounts of 0.7 to 2.5% by wt. (see page 8, paragraph, 0206), alkalizing agents (see page 12, paragraph, 0264), anionic surfactants in the amounts of 1 to 15% (see page 11, paragraph, 0257), fatty alcohols in the amounts of   0.1 to 6% (see page 9, paragraph, 0212 and paragraph, 0230), cationic polymers in the amounts of 0.0005 to 15% (see page 8, paragraph, 0192 and page 13, paragraph, 0278) and wherein the composition also comprises sodium polyacrylates (see page 6,  paragraph, 0139) and wherein the composition does not comprise oxidizing agents (see page 16, paragraph, 0330, preparation (a)), wherein the pH of the dyeing composition is in the range of 8 to 12.5 (see page 12, paragraph, 0271). However, the closest prior art of record (US’ 125 A1) does not teach or disclose an agent for oxidative hair lightening or hair coloring comprising at least one cross-linked copolymer of acrylic acid and non-ethoxylated esters of acrylic acid with linear C10-C30 mono-alcohols as monomers present in a total amount of from 0.2% to 0.6% by weight as claimed.  Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of oxidative hair lightening or hair coloring formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EISA B ELHILO/Primary Examiner, Art Unit 1761